TOULMIN, District Judge
(dissenting). I am unable to concur in the opinion and judgment of the court in this case, and will state, as briefly as I can, the grounds of my dissent:
The assignments of error presented by the record are that:
“First. The trial court erred in refusing to give the jury defendant’s special instructions as follows, to wit: ‘If plaintiff was a fireman upon one of defendant’s engines, engaged in pulling passenger trains over tfie track into El Paso, wkere the defendant liad repair sfiops, and competent persons to repair its engines, and plaintiff knew tkis, and on that day that he was injured the engine on which he was employed as fireman arrived in El Paso in apparently good condition, and plaintiff left said engine, and it was taken charge by servants of the defendant, whose duty it was to inspect and repair it, and he knew he would have ample opportunity afforded him, after the same was inspected and repaired, to perform his duties upon said engine, in his cleaning the same, and having the appliances and implements pertaining to said engine in his immediate charge, in proper condition for his outgoing trip on said engine, it was his duty to give servants of the defendant opportunity to'inspect and repair the engine and appliances before going on said engine while it was in motion; and if he did not do this, but went on the engine, knowing the same had not yet been inspected and repaired, for the purpose of performing his duties in cleaning and putting in proper condition the lubricators, oil cans, and other apparatus which it was his duty to clean and prepare, and in doing so attempted to alight from said engine while it was in motion, when such alighting was not necessary in the performance of such duties, and the step of the engine was in such defective condition that it was unsafe for use in getting off of the engine while in motion, and in so alighting he was injured by reason of unsafe step, he would be guilty of contributory negligence, and not entitled to recover any damages from defendant, even if, in alighting, he did so in such a manner as a prudent man would exercise if the step was safe.”
And, second:
“The trial court erred in not granting defendant’s motion for a new trial, and setting aside the verdict and granting a new trial, as, under the evidence, the verdict of the jury is greatly excessive.”
As to the second assignment of errors, suffice it to say that it is not permitted for this court, sitting as a court of errors, in a case wherein damages have been fixed by the verdict of a jury, to take notice of an assignment of this character. Railroad Co. v. Fraloff, 100 U. S. 31; City of Lincoln v. Power, 14 Sup. Ct. 387, 151 U. S. 436. And in Holder v. U. S., 14 Sup. Ct. 10, the supreme court said, “It has also been settled by a long line of decisions of this court that the denial of a motion for a new trial cannot be assigned for error.” The only assignment of error, then, presented for our consideration, and the only error urged or discussed by counsel for plaintiff in error, was the refusal of the trial court to give the charge hereinabove set out. The request for that charge was, in effect, asking the court to direct a verdict for the defendant on the ground that the plaintiff was guilty of contributory negligence. The evidence in reference to which this charge was requested, and on which it must, have been based, is found *271fully set out in the 5th, 10th, 15th, and 16th paragraphs of the opinion of the court.1 In view of this evidence, it cannot he seriously contended that the facts recited in the charge constitute, as a matter of law, contributory negligence on the part of the defendant in error (the plaintiff below). It certainly cannot be said that this evidence would warrant no other conclusion than that he was guilty of negligence which contributed directly to his injury; and it cannot he fairly claimed that no uncertainty as to the existence of contributory negligence arises from this evidence, and that all fair-minded men would honestly draw the same conclusion from it. If it cannot, then the question of contributory negligence was one of fact, and should have been submitted to’ the jury, as was done by the trial court. In Dunlap v. Railroad Co., 130 U. S. 652, 9 Sup. Ct. 647, the supreme court held that it was error not to submit the question of contributory negligence to the jury, when the conclusion did not follow, as a matter of law, that no recovery could be had, upon any view which could he properly taken of the evidence tending to establish such negligence. And in Railroad Co. v. Powers, 149 U. S. 44, 13 Sup. Ct. 748, the supreme court said that where there was uncertainty as to the existence of contributory negligence the question is not one of law', hut of fact, to he sel tied by a jury; and this whether the uncertainty arises from a conflict in the testimony, or because, the facts being undisputed, fair-minded men will honestly draw different conclusions from them. Gardner v. Railroad Co., 14 Sup. Ct. 140, and authorities therein cited. The court, in its opinion, says that “the only error assigned and relied on to reverse the judgment is that the court erred in, refusing to give the charge requested by the defendant, as shown above.” I do not understand the court to hold that such refusal was error. It intimates that it was not error. But the court finds that the defendant had not been negligent, and could not justly he held liable, and says that, as the bill of exceptions presents a full statement of all the evidence given on trial, it appears therefrom that there was no evidence to sustain the judgment, and it must therefore he reversed. If by this statement the court means to say that the verdict of the jury was not warranted by the evidence, the answer is tha t the rale is well established that this court, sitting as a court of error, lias no authority to set aside the verdict of the jury, even if it does not appear to be justified by the evidence. Railroad Co. v. Fraloff, supra; City of Lincoln v. Power, supra; Shauer v. Alterton, 14 Sup. Ct. 442. If, however, the meaning is that the trial court, should have instructed the jury to find for the defendant, then the answer is that the court was not requested to give such instruction. If the defendant wished to test, by writ of error in this court, the sufficiency of the evidence to sustain a verdict for the plaintiff, it should have requested the trial court, at the close of the evidence, to peremptorily instruct the jury to return a verdict for it. Insurance Co. v. Unsell, 144 U. S. 439,12 Sup. Ct. 671; Village of Alexandria v. Stabler, 1 C. C. A. 616, *27250 Fed. 689. It did not do this, and the sufficiency of the evidence cannot be considered here. “In an action at law, brought here by writ of error for review, this is a court for the correction of the errors of the court below, solely. It is not a court for the correction of the mistakes of the jury, or for the retrial of issues of fact which they have determined with the Consent of the litigants. In order to obtain a review of any question by writ.of error in this court, it must appear that the court below decided that very question, for there can be no review of that which has never been passed upon.” “The court below was not requested to decide, and did not determine, whether or not there was sufficient evidence to warrant a verdict before it was rendered; and hence it could not have committed any error in this regard, and there is nothing here for us to consider.” City of Lincoln v. Sun Vapor Street-Light Co., 8 C. C. A. 253, 59 Fed. 761; Insurance Co. v. Unsell, supra. In the case last cited it was held that “if, in a case where the evidence warranted a request for a peremptory instruction to find for the defendant, no request for such instruction was made, it cannot be made a ground of reversal that the issues of fact were submitted to the jury.” In the opinion the court said: “The defendant assumed that it [the case] would be submitted to the jury, and asked instructions touching the several points on which it relied. It did not ask a peremptory instruction for a verdict in its behalf. It cannot, therefore, be a ground of reversal that the issues of fact were submitted to the jury.” So with the case here. The defendant assumed that the case would be submitted to the jury, and asked instructions touching the point—plaintiff’s contributory negligence—on which it seemed to rely. It did not ask a peremptory' instruction for a verdict in its behalf. It cannot, therefore, be a ground of reversal that the issues of fact were submitted to the jury. If there was no error in the refusal of the court to give the special instruction, on the point of contributory negligence, asked by the defendant, there is, in my opinion, no ground of reversal presented on the record. In the general charge of the court the jury were fully and properly instructed in respect to every aspect of the case. The defendant seems to have been satisfied with the charge given. It took no exception to it, and does not complain here of it. This court falls into an error when, in its opinion, it speaks of the exception to the charge of the court. The record shows no exception to the charge given, but the exception was to the omission of the court to charge that the plaintiff .was guilty of contributory negligence.. If the exception was to the omission of the court to give the peremptory charge in favor of the defendant, no error could be assigned on it. The rule is that it is not error for the court to omit to charge the jury on a particular point, or in a particular way, unless asked to do so at the trial. A party cannot, in a court of error, avail himself of an omission which, he made no effort to have supplied at the. time. The not giving an instruction may be excepted to, if it was requested, but not otherwise. This has been the rule in the federal courts since the early case of Smith v. Carrington, 4 Cranch, 62, down to the case of Railway Co. v. Volk (decided Jan. 3, 1894) 14 Sup. Ct. 239. “A *273request for instructions, being necessary to entitle the excepting party to avail himself of an omission to instruct, cannot he presumed, hut must affirmatively appear in the hill of exceptions.” Railway Co. v. Volk, supra, and authorities; Mayer v. Duke, 72 Tex. 445, 10 S. W. 565; Odom v. Woodward (Tex. Sup.) 31 S. W. 925. The only exception shown by the record, and on which, error is assigned, is the refusal of the court to give the special charge requested by the defendant, to the effect that the plaintiff was guilty of contributory negligence, and therefore could not recover. There was no error in refusal. For the reasons stated, I dissent.